DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the application filed 19 November 2019.
Claims 1-20 are pending. Claims 1, 8, and 15 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The examiner accepts the drawings filed 19 November 2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gnanasambandam et al. (US 2020/0117857, filed 4 October 2019, hereafter Gnanasambandam) and further in view of Ke et al. (US 2018/0365321, published 20 December 2018, hereafter Ke).
As per independent claim 1, Gnanasambandam, which is analogous to the claimed invention because it is directed toward answering natural language questions, discloses a method for answering a natural language question posed by a user, the method comprising:
receiving the natural language question (paragraph 0003)
determining, from a chat log comprising a plurality of chat session logs, a set of chat session logs most relevant to the natural language question (paragraph 0032: Here, a plurality of previous questions and answers provided by the system are analyzed to identify contents contextually related to the present question)
determining a conceptual pseudo-document most relevant to the natural language question (paragraph 0005: Here, context is extracted from the conversation to create a framework to interpret and answer the received natural language question)
extracting a question-answer pair most relevant to the natural language question from (paragraph 0005)
conveying the most relevant question-answer pair to the user (paragraph 0003), wherein each of the conceptual pseudo-documents corresponds to a respective one of the most relevant chat session logs (paragraphs 0032 and 0039)
Gnanasambandam fails to specifically disclose determining a respective plurality of non-overlapping text spans most relevant to the natural language question within each of a respective plurality of conceptual pseudo-documents. However, Ke, which is analogous to the claimed invention because it is directed toward identifying and highlighting information within relevant spans, discloses determining a respective plurality of non-overlapping text spans most relevant to the natural language question within each of a respective plurality of conceptual pseudo-documents (Figure 3; paragraph 0044). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ke with Gnanasambandam, with a reasonable expectation of success, as it would have enabled for identification and highlighting of contents. This would have allowed the user to easily view and identify relevant information within a source document in order to determine the relevant information.
As per dependent claim 2, Gnanasambandam and Ke disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Gnanasambandam discloses wherein determining the most relevant pseudo-document comprises generating respective fixed-length vector representations of the respective conceptual pseud-documents (paragraphs 0092-0096).
As per dependent claim 3, Gnanasambandam and Ke disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Gnanasambandam discloses wherein generating the respective fixed-length vector representations of the respective conceptual pseudo-documents comprises pooling learned representations of tokens in respective text spans in each of the respective conceptual pseudo-documents (paragraphs 0092-0096).
As per dependent claim 4, Gnanasambandam and Ke disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Ke discloses wherein extracting the most relevant question-answer pair from the most relevant pseudo-document comprises determining a most relevant text span within the most relevant pseudo-document, and wherein extracting the most relevant question-answer pair from the most relevant pseudo-document further comprises determining that the most relevant question-answer pair includes at least some of the most relevant text span (Figure 3; paragraph 0044). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ke with Gnanasambandam, with a reasonable expectation of success, as it would have enabled for identification and highlighting of contents. This would have allowed the user to easily view and identify relevant information within a source document in order to determine the relevant information.
As per dependent claim 5, Gnanasambandam and Ke disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Ke discloses wherein conveying the most relevant question-answer pair to the user comprises emphasizing, in an answer portion of the most relevant question-answer pair, at least a portion of the most relevant text span Figure 3; paragraph 0044). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ke with Gnanasambandam, with a reasonable expectation of success, as it would have enabled for identification and highlighting of contents. This would have allowed the user to easily view and identify relevant information within a source document in order to determine the relevant information.
As per dependent claim 6, Gnansambandam and Ke disclose the limitations similar to those in claim 5, and the same rejection is incorporated herein. Ke discloses wherein emphasizing, in an answer potion of the most relevant question-answer pair, at least a portion of the most relevant text span comprises emphasizing at least a portion of the most relevant text span in at least one manner selected from the group consisting of highlighting at least a portion of the most relevant text span, emboldening at least a portion of the most relevant text span, underlining at least a portion of the most relevant text span, and italicizing at least a portion of the most relevant text span (Figure 3; paragraph 0044). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ke with Gnanasambandam, with a reasonable expectation of success, as it would have enabled for identification and highlighting of contents. This would have allowed the user to easily view and identify relevant information within a source document in order to determine the relevant information.
As per dependent claim 7, Gnansambandam and Ke disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Ke discloses wherein extracting the most relevant question-answer pair from the most relevant pseudo-document comprises determining a most relevant text span within the most relevant pseudo-document, wherein extracting the most relevant question-answer pair from the most relevant pseudo-document further comprises determining that the most relevant question-answer pair includes at least some of the most relevant text span, and wherein conveying the most relevant question-answer pair to the user comprises emphasizing, in an answer portion of the most relevant question-answer pair, at least a portion of the most relevant text span in at least one manner selected from the group consisting of highlighting at least a portion of the most relevant text span, emboldening at least a portion of the most relevant text span, underlining at least a portion of the most relevant text span, and italicizing at least a portion of the most relevant text span (Figure 3; paragraph 0044). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ke with Gnanasambandam, with a reasonable expectation of success, as it would have enabled for identification and highlighting of contents. This would have allowed the user to easily view and identify relevant information within a source document in order to determine the relevant information.
With respect to claim 8, the applicant discloses the system including a processor (Figure 14, item 1402) and memory (Figure 14, items 1420, 1422, and 1440) to execute the method of claim 1. Claim 8 is similarly rejected.
As per dependent claim 9, Gnansambandam and Ke disclose the limitations similar to those in claim 8, and the same rejection is incorporated. Gnansambandam discloses generating respective fixed-length vector representations of the respective conceptual pseudo-documents (paragraphs 0092-0096).
Additionally, Ke discloses determining the most relevant pseudo-document based on the respective fixed-length vector representations (Figure 3; paragraph 0044). span (Figure 3; paragraph 0044). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ke with Gnanasambandam, with a reasonable expectation of success, as it would have enabled for identification and highlighting of contents. This would have allowed the user to easily view and identify relevant information within a source document in order to determine the relevant information.
As per dependent claim 10, Gnansambandam and Ke disclose the limitations similar to those in claim 9, and the same rejection is incorporated herein. Gnansambandam discloses pooling learned representation of tokens in respective text spans in each of the respective conceptual pseudo-documents (paragraphs 0092-0096) and extracting the most relevant question-answer pair from the most relevant pseudo-document based on the most relevant text span (paragraph 0005).
As per dependent claim 11, Gnansambandam and Ke disclose the limitations similar to those in claim 8, and the same rejection is incorporated herein. Ke discloses:
determine a most relevant text span within the most relevant pseudo-document (Figure 3; paragraph 0044)
extract the most relevant questions-answer pair from the most relevant pseudo-document based on the most relevant text span (Figure 3; paragraph 0044)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ke with Gnanasambandam, with a reasonable expectation of success, as it would have enabled for identification and highlighting of contents. This would have allowed the user to easily view and identify relevant information within a source document in order to determine the relevant information.
As per dependent claim 13, the applicant discloses the limitations substantially similar to those in claim 6. Claim 13 is similarly rejected.
As per dependent claim 14, Gnansambandam and Ke disclose the limitations similar to those in claim 10, and the same rejection is incorporated herein. Ke discloses:
determine a most relevant text span within the most relevant pseudo-document (Figure 3; paragraph 0044)
extract the most relevant questions-answer pair from the most relevant pseudo-document based on the most relevant text span (Figure 3; paragraph 0044)
wherein the at least one processor is further configured to execute the instructions to at least one of:
	highlight, in an answer portion of the most relevant question-answer pair, at least a portion of the most relevant text span (Figure 3; paragraph 0044)
	embolden, in an answer portion of the most relevant question-answer pair, at least a portion of the most relevant text span
	underline, in an answer portion of the most relevant question-answer pair, at least a portion of the most relevant text span
	italicize, in an answer portion of the most relevant question-answer pair, at least a portion of the most relevant text span
With respect to claim 15, the applicant discloses the limitations substantially similar to those in claim 1. Claim 15 is similarly rejected.
With respect to claim 16, the applicant discloses the limitations substantially similar to those in claim 9. Claim 16 is similarly rejected.
With respect to claim 17, the applicant discloses the limitations substantially similar to those in claim 10. Claim 17 is similarly rejected.
With respect to claim 18, the applicant discloses the limitations substantially similar to those in claim 11. Claim 18 is similarly rejected.
With respect to claim 19, the applicant discloses the limitations substantially similar to those in claim 5. Claim 19 is similarly rejected.
With respect to claim 20, the applicant discloses the limitations substantially similar to those in claim 6. Claim 20 is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144